Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 04/06/2022. Claims 1-16 are pending for examination.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Ebiko (US 2009/0255614 A1) and Nakajima (JP 2005-075213, with English Machine Translation provided in previous office action).
Ebiko teaches a tread pattern with a sipe extending in the tire width direction across a rib that contains an intersecting groove that intersects the sipe and extends away from the sipe on each side of the sipe. Nakajima teaches sipes that have one chamfered portion present on each side of the sipe that is shorter than the sipe length; however, the chamfered portions of Nakajima are configured so that the sipe edge of the chamfer and the edge of the chamfer opposite the sipe edge both extend the same distance in the tire width direction towards the center of the rib. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that each of the chamfered portions have a sipe edge where the chamfered portions intersect the sipe and an opposite edge opposite the sipe edge, where the opposite edge projects inward into the rib in the tire width direction, away from the main grooves from which the sipe extends, than the sipe edge, as required by claim 1.
An updated search was performed but did not yield any additional prior art references. No other art that anticipates of suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1-16 are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749